
	

113 HR 4626 PCS: SAFE Act Confidentiality and Privilege Enhancement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 500113th CONGRESS
		2d Session
		H. R. 4626
		IN THE SENATE OF THE UNITED STATES
		July 30, 2014Received; read twice and placed on the calendarAN ACT
		To ensure access to certain information for financial services industry regulators, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the SAFE Act Confidentiality and Privilege Enhancement Act.
		2.Confidentiality of information shared between state and federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by
			 inserting or financial services before industry.
		
	Passed the House of Representatives July 29, 2014.Karen L. Haas,Clerk
	July 30, 2014Received; read twice and placed on the calendar
